Exhibit 10.1

DIRECTOR SERVICES AGREEMENT

     This Director Services Agreement (this "Agreement") is made, dated, and
effective as of April 26, 2010, by and among Neiman Marcus, Inc. ("NMI"), The
Neiman Marcus Group, Inc. ("NMG") (collectively, the "Companies") and Burton M.
Tansky ("Tansky").

     WHEREAS, Tansky currently is employed by and serves as the Chief Executive
Officer of the Companies;

     WHEREAS, as an employee and officer of the Companies Tansky has served as
Chairman of the Board of NMG and NMI;

     WHEREAS, as an employee of the Companies, Tansky's employment was governed
by the October 6, 2005 Employment Agreement, as amended, between Tansky, NMG,
Newton Acquisition Merger Sub, Inc., and Newton Acquisition, Inc. (now known as
NMI) (the "Employment Agreement"),

     WHEREAS, Tansky has announced his resignation by way of retirement from
employment with the Companies effective upon the expiration of the Employment
Agreement at the end of the day on October 5, 2010, and such resignation is
intended to be a separation from service as defined in the Employment Agreement;

     WHEREAS, pursuant to the Employment Agreement, Tansky is not entitled to
severance pay in connection with his resignation, but NMG and NMI have agreed to
provide Tansky with certain other benefits in connection with the expiration of
the Employment Agreement and his retirement;

     WHEREAS, due to his unique and substantial experience in the management of
the Companies, the Boards of Directors of the Companies desire that Tansky
continue to serve on the Boards of Directors of the Companies as a non-employee
director;

     WHEREAS, the Boards of Directors of the Companies wish to provide certain
compensation to Tansky for continuing to serve on the Boards of Directors; and

     WHEREAS, Tansky is willing and desires to serve as a member of the Boards
of Directors of the Companies on the terms set forth in this Agreement.

     NOW, THEREFORE, in connection of the premises, Tansky and the Companies do
hereby agree as follows:

     1.     Director Services. During the Term, Tansky will, consistent with the
articles of incorporation and bylaws of the Companies, serve as Non-Executive
Chairman of the Board of NMG and Non-Executive Chairman of the Board of NMI
(such positions collectively referred to as "Non-Executive Chairman"). Tansky
will serve as a Non-Sponsor Director, as such term is defined in the bylaws of
the Companies.

     2      Term. The term of this Agreement shall be from October 6, 2010
through December 31, 2011 (the "Term"). The Term shall not renew or be extended
absent an express written agreement otherwise between the parties. Prior to the
expiration of the Term, the Boards of Directors of the Companies will discuss
whether to extend the Term. No refusal by either or both of the Companies to
extend the Term or by Tansky to agree to such an extension shall result in any
liability to any of the parties to this Agreement. Unless the parties agree to
extend the Term, this Agreement and the obligations in this Agreement will
terminate at the expiration of the Term and Tansky will resign from the Boards
of Directors of the Companies effective at the expiration of the Term.

     3.     Director Responsibilities. As Non-Executive Chairman, Tansky shall
have such duties as are assigned by the Boards of Directors of the Companies and
are customary for such position. Tansky shall not perform the duties of or
function as Chief Executive Officer or any other employee of the Companies.

     4.     Compensation. In consideration of the time, effort, and attention
Tansky has agreed to commit to the Companies in serving as Non-Executive
Chairman, NMI will compensate Tansky for his attendance at Board meetings at the
rate of $37,500 per Board meeting for up to four Board meetings in any 12-month
period. NMI will pay such amounts at or shortly after each Board meeting. The
parties contemplate the occurrence of five Board meetings during the Term for
which Tansky will be paid as just described, four within the first year of the
Term and one after the first year of the Term but prior to the expiration of the
Term. To the extent NMI conducts more than four Board meetings in a year, Tansky
will not be compensated separately for attending such additional meetings.
Likewise, Tansky will not be separately compensated for attending Board meetings
of NMG in connection with his Non-Executive Chairman position of NMG or
otherwise. The Compensation described in this Section 4 is the exclusive
compensation Tansky will receive in connection with his service on the Boards of
Directors of the Companies and as Non-Executive Chairman. This Section 4 does
not, however, affect either the right of reimbursement for expenses as provided
in this Agreement or any compensation to which Tansky is entitled in connection
with his prior service as an employee and executive officer of either or both of
the Companies.

     5.     Removal and Termination. Tansky shall be subject to removal from the
Boards of Directors of the Companies pursuant to the standards and requirements
of the bylaws of the Companies and applicable law. Upon any such removal of
Tansky, this Agreement shall be deemed to be immediately terminated, the
Companies shall, within 7 days of such removal, pay to Tansky any compensation
otherwise due under Section 4 of this Agreement and not yet paid for Board
meetings conducted prior to the date of removal, and the Companies thereafter
shall owe Tansky no further compensation under this Agreement except for the
amounts due pursuant to Section 8. Tansky may resign as Non-Executive Chairman
at any time during the Term in a manner consistent with the requirements of the
bylaws of the Companies and applicable law.

     6.     Office Space and Assistance. The Companies shall provide Tansky with
office space at Bergdorf Goodman. The Companies shall provide Tansky with
appropriate staff assistance of their choosing commensurate with his
responsibilities as Non-Executive Chairman.

     7.     Expenses. The Companies shall reimburse Tansky for reasonable travel
and other expenses generally reimbursed for members of the Boards of Directors
of the Companies. Reimbursable travel expenses for Tansky shall include the cost
of first-class airline tickets purchased in connection with his performance of
Tansky's duties as Non-Executive Chairman. Expenses reimbursable pursuant to
this Section 7 shall be paid to Tansky at reasonable times as determined by the
Companies. Tansky must submit to the Companies receipts for claimed
reimbursement within 30 days after incurring the expense. The Companies shall
pay the reimbursable amount to Tansky within 30 days of his submission of such
receipts.

     8.     Additional Benefit Payments. In connection with the expiration of
the Employment Agreement and the ending of Tansky's employment, if Tansky
terminates employment with NMG on October 5, 2010 upon his retirement under the
circumstances contemplated by this Agreement such that the termination of
Tansky's employment does not give rise to any obligation on the part of NMG or
NMI to pay severance compensation pursuant to Paragraph 7 of the Employment
Agreement, and such termination constitutes a "separation from service" under
Treasury Regulation Section 1.409A-1(h), NMG shall pay to Tansky on the 65th day
following such termination an amount in cash equal to the monthly COBRA premium
applicable to Tansky at such termination date based upon the coverage in effect
for Tansky under NMG's group medical plan immediately prior to such termination
date multiplied by sixty (60).

     9.     Survival and Cancellation of Certain Employment Agreement
Provisions. The parties acknowledge and agree that notwithstanding the
expiration of the term of the Employment Agreement and the ending of Tansky's
employment effective October 5, 2010, pursuant to Paragraph 14 of the Employment
Agreement, certain provisions of the Employment Agreement will continue to be
applicable, including NMG's obligations under Paragraphs 5(h) and 16 and
Tansky's obligations under Paragraphs 8, 9, 10, and 12. In addition, the parties
agree that neither Tansky's retirement nor this Agreement shall cause Tansky to
lose any entitlement to his SERP benefits accrued through the date of Tansky's
termination of employment pursuant to the terms of The Neiman Marcus Group, Inc.
Supplemental Executive Retirement Plan with the enhancements described in
Section 5(c)(iv) of the Employment Agreement or to a bonus payable under
Paragraph 5(c)(ii) of the Employment Agreement if the other conditions for
entitlement to such a bonus are satisfied (and the Companies acknowledge that on
and after Tansky's termination of employment upon the expiration of the term of
the Employment Agreement effective October 5, 2010, if the other conditions for
an entitlement to a bonus are satisfied, the percentage referred to in the last
sentence of such paragraph shall equal 100%). The parties further acknowledge
and agree that notwithstanding anything to the contrary in Paragraph 6(h) of the
Employment Agreement Tansky will not be deemed to have resigned from his
positions as a director for the Companies upon the ending of his employment.

     10.     Miscellaneous Provisions.

             a.     Entire Agreement. This Agreement contains the entire
agreement between the parties concerning Tansky's service to the Boards of
Directors of the Companies during the Term and supersedes all other prior
agreements and understandings, written and oral, between the parties with
respect to that subject matter.

             b.      Implied Waiver. The failure of either party at any time to
require performance by a party hereto of any provision of this Agreement shall
in no way affect the right to require full performance at any time thereafter.
Nor shall the waiver by a party of a breach of any provision hereof be taken or
held to be a waiver of any succeeding breach of such provision or a waiver of
the provision itself.

             c.     Governing Law; Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas without regard
to any conflict-of-laws principles that would result in the application of the
law of another state. Any dispute brought for enforcement or interpretation of
this Agreement may be maintained only in a federal or state court of competent
jurisdiction in Dallas County, Texas, to which venue each party hereby consents.
The foregoing sentence shall not prevent removal of such matter to federal court
by either party.

             d.     Agreement Not Assignable by Director. This Agreement
constitutes a personal contract of Tansky, and Tansky shall not assign,
delegate, or transfer his rights or duties, or both, hereunder, in whole or in
part.

             e.     Severability. If any one or more of the terms or provisions
in this Agreement shall for any reason be held invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect such term or provision insofar as it may be valid, legal, and
enforceable, or any other term or provision hereof.

             f.     Ambiguities. This Agreement shall be deemed to have been
written jointly and neither party should be given any advantage over the other
under the laws of construction of instruments based upon the authorship hereof
in the event of any alleged or actual ambiguity.

             g.     Amendments in Writing. No amendments or variations of the
terms and conditions of this Agreement shall be valid unless in writing and
signed by both parties.

             h.     Counterparts. This Agreement may be executed in
counterparts, each of which when so executed shall be deemed to be an original
and the counterparts shall together constitute one and the same instrument.

EXECUTED

at Dallas, Texas, as of the date and year first above written.





Remainder of Page Intentionally Left Blank



 

 

   

By:

/s/ Burton M. Tansky





         

NEIMAN MARCUS, INC.

       

By:

/s/ Nelson A. Bangs





 

Printed Name: Nelson a. Bangs

 

For the Board of Directors of Neiman Marcus, Inc.

         

THE NEIMAN MARCUS GROUP, INC.

       

By:

/s/ Nelson A. Bangs





 

Printed Name: Nelson A. Bangs

 

For the Board of Directors of The Neiman

 

     Marcus Group, Inc.

